DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Amended Title
MANHOLE COVER ABNORMITY DETERMINATION APPARATUS, METHOD, AND COMPUTER READABLE MEDIUM
	

Allowable Subject Matter
Claims 1, 5-8, 10, 11, 13, 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to varying embodiments to determine an abnormality of the manhole cover.  The following is an examiner's statement of reasons for allowance: The present invention is directed towards to determine an abnormality of the manhole cover based on a predetermined threshold and the calculated ratio between a number of the division images including a minimum code amount in the respective sections and a number of the division images.
The closest prior art, Lawrence (US 2017/0295372), Castelli et al. (US 2018/0218596), Wei et al. Non-Patent Literature titled “Customized Mobile LiDAR System for Manhole Cover Detection and Identification,” and Timofte et al. Non-Patent Literature titled “Multi-view Manhole Detection, Recognition, and 3D Localisation” shows similar systems.
The Lawrence system teaches to calculate a determination score based on the distribution of the code amount (see figure 5, figure 7, figure 8-10, para. 0071, 0074, 0111 where Lawrence discusses generating distribution histograms and calculating peak values).
The Castelli system teaches to receive coded information obtained by coding a captured image of a manhole cover (see para. 0091, where Castelli discusses a processor performing image analysis with pixel values), determine an abnormality of the manhole cover based on the determination score (see para. 0042, 0046, 0047, where Castelli discusses determining the condition of the manhole).
The Wei system teaches manhole cover detection and condition analysis based on histogram calculation.
The Timofte system teaches three-dimensional localization of manhole covers.
However, Lawrence and Castelli fails to address: 
“determine an abnormality of the manhole cover based on the determination score,
wherein the distribution of the code amount is a histogram, 
	the processor is further configured to calculate a ratio between a number of the division images including a minimum code amount in the respective sections and a number of the division images including the code amount equal to or more than a predetermined amount in the respective sections based on the distribution of the code amount,
the determination score corresponds to the calculated ratio, and
the processor is configured to determine the abnormality of the manhole cover based on a predetermined threshold and the calculated ratio.”


These distinct features are in each independent claim and renders them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571).  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663